PER CURIAM.
Having considered the appellant’s response to the Court’s order of April 16, 2002, the Court has determined that the motion for rehearing was unauthorized and thus did not toll the time for filing the notice of appeal. See Wagner v. Bieley, Wagner & Assoc., Inc., 263 So.2d 1 (Fla.1972). Accordingly, the appeal is hereby dismissed as untimely. See Fla. R.App. P. *10699.130(b). We also deny as moot the appel-lee’s motion to quash the appeal.
ALLEN, C.J., BARFIELD and VAN NORTWICK, JJ., concur.